EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on 6/3/2021.

The application has been amended as follows: 

	Claims 5 and 6 have been CANCELLED.

	Claim 1 has been amended as follows:
1. A fall sensor detecting a fall of a user, comprising: 
a first sensing device coupled to a necklace; 
wherein the first sensing device detects a tension force of the necklace; 
a second sensing device comprising a G-force sensor; 
a wireless module; 
a controller coupled to the first sensing device, the second sensing device and the wireless module; and 

wherein when the first sensing device detects the tension force is changed, the controller activates the second sensing device to confirm whether the user is falling down, and when the user is determined to be fallen down, the controller outputs the emergency message via the wireless module; 
wherein the second device confirms whether the user is falling down by a confirmation procedure that comprises: 
determining whether a weightlessness state occurs; 
determining whether a strike state occurs; 
determining whether a static state occurs; and 
when the weightlessness state, the strike state and the static state occurs sequentially, the user is determined to be fallen down, the controller outputs the emergency message via the wireless module; 
wherein the first sensing device comprises a resistance sensing device and a conductive line is embedded in the necklace, and the first sensing device determines whether the tension force is changed according to a capacitance of the conductive line, 
wherein when the first sensing device detects that a tension force has disappeared, a trigger signal or an interrupt signal is generated to inform a controller, and the controller activates [[a]] the G-sensor to determine whether the user is falling; wherein when the G-sensor determines that the user is falling, the G-sensor informs the controller, and the controller controls a wireless module to transmit an 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record.
The prior art of record fails to disclose, teach of fairly suggest, singly and in combination, the claim limitations including the combination of the necklace and controller, including the more specific claim to the first sensing device comprises a resistance sensing device and a conductive line is embedded in the necklace, and the first sensing device determines whether the tension force is changed according to a capacitance of the conductive line and where a detection device detects that a tension force has disappeared, a trigger signal or an interrupt signal is generated to inform a controller, and the controller activates a second sending device comprising a G-sensor to determine whether the user is falling; wherein when the G-sensor determines that the user is falling, the G-sensor informs the controller, and the controller controls a wireless module to transmit an emergency message; and wherein when a detected resistance of the conductive line and a resistance of a reference resistor are different, a detection result triggers the controller to confirm whether the user is falling down.
The closest prior art of record includes US 20100286567 A1 to Wolfe et al., US
20160379476 Al to Sella, US 20130054180 Al to Barfield, US 20080129518 Al to Carlton-Foss and US 20080200774 Al to Luo. These prior art teach various aspects .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791